Dividend Plus+ Income Fund (the “Fund”) Supplement dated September 28, 2015 to the Prospectus dated December 30, 2014 Effective September 28, 2015, the name of the Fundis changed to the MAI Managed Volatility Fund. For more information, please contact a Fund customer service representative at (877) 414-7884 (toll free). *** PLEASE RETAIN FOR FUTURE REFERENCE. 244-PSA-0915 Dividend Plus+ Income Fund (the “Fund”) Supplement dated September 28, 2015 to the Statement of Additional Information dated December 30, 2014, as supplemented on April 15, 2015 Effective September 28, 2015, the name of the Fundis changed to the MAI Managed Volatility Fund. For more information, please contact a Fund customer service representative at (877) 414-7884 (toll free). *** PLEASE RETAIN FOR FUTURE REFERENCE.
